
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 211
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Gohmert (for
			 himself, Mr. Huizenga of Michigan,
			 Mr. Gingrey of Georgia,
			 Mr. Brooks,
			 Mrs. Schmidt,
			 Mr. Southerland,
			 Mr. Gosar,
			 Mr. Pence,
			 Mr. Herger,
			 Mr. Lamborn,
			 Mr. Webster,
			 Mr. Walberg,
			 Mrs. Hartzler,
			 Mr. Stutzman,
			 Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mr. Gibbs,
			 Mr. Daniel E. Lungren of California,
			 Mr. Wilson of South Carolina,
			 Mr. Jones,
			 Mr. Broun of Georgia, and
			 Mr. Neugebauer) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  first weekend of May as Ten Commandments Weekend to recognize the significant
		  contributions the Ten Commandments have made in shaping the principles,
		  institutions, and national character of the United States.
	
	
		Whereas from the founding days of the United States, the
			 Ten Commandments have been part of the Nation’s basic cultural fabric;
		Whereas the sixth President of the United States, John
			 Quincy Adams, declared the Ten Commandments to be “laws essential to the
			 existence of men in society, and most of which have been enacted by every
			 nation, which ever professed any code of laws”;
		Whereas the Ten Commandments are a widely respected code
			 of personal conduct and a declaration of fundamental principles for a fair and
			 just society that transcend the diversity of cultural expression and faith in
			 the United States;
		Whereas a marble relief of Moses, the bearer of the Ten
			 Commandments, is prominently displayed over the gallery doors of the chamber of
			 the House of Representatives, in the United States Capitol;
		Whereas images of the Ten Commandments are prominently
			 displayed in many Federal buildings, such as the United States Supreme Court,
			 National Archives, and Library of Congress; and
		Whereas in addition to being understood as an elemental
			 source for United States law, the Ten Commandments have become a recognized
			 symbol in the Nation's culture: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Ten
			 Commandments Weekend;
			(2)celebrates the
			 significant role the Ten Commandments have played in the development of
			 significant public and private institutions of the United States; and
			(3)encourages
			 citizens of all faiths and religious persuasions to reflect on the important
			 impact that the Ten Commandments have had on the people and national character
			 of the United States.
			
